DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Applicant amendment filed 09/30/2022 has been entered and is currently under consideration.  Claims 1-20 remain pending in the application.
Election/Restrictions
Applicant arguments regarding the restriction requirement between groups I and III are considered persuasive and claims 17-20 are incorporated into new group I, claims 1-11 and 17-20.
Claims 12-16 withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected method, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 09/30/2022.
Applicant's election with traverse of group I, claims 1-11 and 17-20 (see above) in the reply filed on 09/30/2022 is acknowledged.  The traversal is on the ground(s) that group II has been amended to no longer require restriction.  This is not found persuasive because Groups I and II are still independent and distinct after amendment (see below).
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 1-11 and 17-20, drawn to A system, classified in B29C 44/3415.
II. Claims 12-16, drawn to A method, classified in B29C 44/60.
The inventions are independent or distinct, each from the other because:
Inventions II and I are related as process and apparatus for its practice.  The inventions are distinct if it can be shown that either: (1) the process as claimed can be practiced by another and materially different apparatus or by hand, or (2) the apparatus as claimed can be used to practice another and materially different process.  (MPEP § 806.05(e)).  In this case the system can be used in a method for disassembly and maintenance of the system.  Alternatively, the method can be performed by a human operator without the need for a computer controller.
Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
The inventions represent different statutory categories of invention, are classified separately, and would require different searches.
The requirement is still deemed proper and is therefore made FINAL.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-2, 4-9, 11, and 17-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over McAndrew et al. (US 2016/0107179) hereinafter McAndrew in view of Acda et al. (US 2016/0325512) hereinafter Acda.
Regarding claim 1, McAndrew teaches:
A system comprising:
a heat-containment housing configured to store containers (Fig 1: housing 19; [0011]);
temperature-controlled hoses separately coupled with the containers and configured to receive chemicals from the containers (Fig 1: hoses 29; [0012-0015]);
a dispensing gun assembly fluidly coupled with the containers by the hoses (spray gun 28); and
a computer controller (Fig 1: CPU; [0017]).
McAndrew does not teach a computer controller configured to control a dispensing time period during which the monomers are dispensed from the containers and through the hoses to the dispensing gun assembly and dispensed out of the dispensing gun assembly as a polymer foam, the controller configured to stop dispensing of the polymer foam out of the dispensing gun assembly upon expiration of the dispensing time period.
In prior art attempting to solve the same problem of fluid control, Acda teaches a computer controller configured to control a dispensing time period during which monomers are dispensed to the nozzle assembly and dispensed out of the nozzle assembly, the controller configured to stop dispensing out of the nozzle assembly upon expiration of the dispensing time period for the motivation of increasing efficiency and lowering waste ([0008, 0048-0055, 0191]).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified the controller as taught by McAndrew with the dispensing control as taught by Acda in order to increase efficiency and lower waste.
McAndrew in view of Acda does not explicitly recite polymer foam.
However, "[i]nclusion of the material or article worked upon by a structure being claimed does not impart patentability to the claims." In re Otto, 312 F.2d 937, 136 USPQ 458, 459 (CCPA 1963).
Regarding claim 2, McAndrew in view of Acda teaches the system of claim 1.
Acda further teaches wherein the controller is configured to determine the dispensing time period based on an identification of a mold into which the material is dispensed from the dispensing gun assembly ([0023, 0027, 0191]).
McAndrew in view of Acda does not explicitly recite polymer foam.
However, "[i]nclusion of the material or article worked upon by a structure being claimed does not impart patentability to the claims." In re Otto, 312 F.2d 937, 136 USPQ 458, 459 (CCPA 1963).
Regarding claim 4, McAndrew in view of Acda teaches the system of claim 2.
Acda further teaches wherein the controller is configured to receive the identification of the mold from a bar code reader ([0023, 0027]).
Regarding claim 5, McAndrew in view of Acda teaches the system of claim 1.
McAndrew further teaches one or more heating elements coupled with one or more of the containers or the hoses, the one or more heating elements configured to elevate temperatures of the monomers ([0015]).
Regarding claim 6, McAndrew in view of Acda teaches the system of claim 5.
McAndrew further teaches wherein the one or more heating elements include at least one heating element for each of the hoses ([0015]).
Regarding claim 7, McAndrew in view of Acda teaches the system of claim 6.
McAndrew further teaches wherein the controller is configured to individually heat each of the hoses using the heating elements ([0018]).
Regarding claim 8, McAndrew in view of Acda teaches the system of claim 1.
McAndrew further teaches wherein the heat-containment housing is configured to maintain an elevated temperature of the containers within the heat-containment housing ([0011]).
Regarding claim 9, McAndrew in view of Acda teaches the system of claim 1.
McAndrew in view of Acda does not explicitly recite wherein the heat-containment housing includes an access door through which the dispensing gun assembly and the hoses exit the heat-containment housing to fill the mold with the polymer foam.
However, since the hoses 29 of McAndrew are connected to the pumps located inside housing 19, there must implicitly be a hole or structural opening through which the hoses 29 with attached gun 28 exit housing 19 (Fig 1).
Regarding claim 11, McAndrew in view of Acda teaches the system of claim 1.
McAndrew in view of Acda does not teach wherein the dispensing gun assembly is configured to dispense the polymer foam into a mold that is coupled with a block that secures the mold to a floor surface.
However, McAndrew further teaches the dispensing gun assembly is configured to dispense foam.
Acda further teaches dispensing into a secured mold.
The examiner notes that the mold that is coupled with a block that secures the mold to a floor surface is recited as intended use.  "[A]pparatus claims cover what a device is, not what a device does." Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990).  A claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987).  Functional claim language that is not limited to a specific structure covers all devices that are capable of performing the recited function.  See MPEP 2114.
Since the prior art apparatus teaches the claimed structure, one of ordinary skill in the art would reasonably expect the prior art apparatus to be capable of performing the claimed functions as well.
Regarding claim 17, McAndrew teaches:
A system comprising:
hoses separately coupled with monomer containers and configured to receive chemicals from the containers (Fig 1: hoses 29; [0012-0015]);
a dispensing gun assembly fluidly coupled with the containers by the hoses (spray gun 28); and
a controller (Fig 1: CPU; [0017]).
McAndrew does not teach a controller configured to control a dispensing time period during which the monomers are dispensed from the containers and through the hoses to the dispensing gun assembly and dispensed out of the dispensing gun assembly into a mold as a polymer foam, the dispensing time period based on an identification of the mold, the controller configured to stop dispensing of the polymer foam out of the dispensing gun assembly upon expiration of the dispensing time period.
In prior art attempting to solve the same problem of fluid control, Acda teaches a computer controller configured to control a dispensing time period during which monomers are dispensed to the nozzle assembly and dispensed out of the nozzle assembly, the controller configured to stop dispensing out of the nozzle assembly upon expiration of the dispensing time period for the motivation of increasing efficiency and lowering waste ([0008, 0048-0055, 0191]).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified the controller as taught by McAndrew with the dispensing control as taught by Acda in order to increase efficiency and lower waste.
Acda further teaches wherein the controller is configured to determine the dispensing time period based on an identification of a mold into which the material is dispensed from the dispensing gun assembly ([0023, 0027, 0191]).
McAndrew in view of Acda does not explicitly recite polymer foam.
However, "[i]nclusion of the material or article worked upon by a structure being claimed does not impart patentability to the claims." In re Otto, 312 F.2d 937, 136 USPQ 458, 459 (CCPA 1963).
Regarding claim 18, McAndrew in view of Acda teaches the system of claim 17.
Acda further teaches wherein the controller is configured to receive the identification of the mold from a bar code reader ([0023, 0027]).
Regarding claim 19, McAndrew in view of Acda teaches the system of claim 17.
McAndrew further teaches one or more heating elements coupled with one or more of the containers or the hoses, the one or more heating elements configured to elevate temperatures of the monomers ([0015]).
Regarding claim 20, McAndrew in view of Acda teaches the system of claim 19.
McAndrew further teaches wherein the one or more heating elements include at least one heating element for each of the hoses ([0015]) and the controller is configured to individually heat each of the hoses using the heating elements ([0018]).
Claim(s) 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over McAndrew in view of Acda as applied to claim 2 above, and further in view of Akamatsu (US 2022/0227025).
Regarding claim 3, McAndrew in view of Acda teaches the system of claim 2.
McAndrew in view of Acda does not teach wherein the controller is configured to receive the identification of the mold from an operator.
However, Acda teaches identifying input parameters from a barcode labeled on an associated mold.
In prior art attempting to solve the same problem of inputting parameters to a controller, Akamatsu teaches a controller configured to receive the identification of the mold from an operator as a known alternative to using a barcode to identify a mold and its parameters ([0035]).
It would have been obvious to one of ordinary skill in the art to substitute the barcode identification as taught by McAndrew in view of Acda with operator input as taught by Akamatsu since Akamatsu teaches both barcode scanning and operator input as equivalents for identifying and inputting process parameters.
Claim(s) 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over McAndrew in view of Acda as applied to claim 1 above, and further in view of Krassilnikov (US 2003/0197296).
Regarding claim 10, McAndrew in view of Acda teaches the system of claim 1.
McAndrew in view of Acda does not teach an overhead supporting track that is coupled with the hoses to support weight of the hoses.
In the same field of endeavor regarding fluid handling, Krassilnikov teaches an overhead supporting track that is coupled with the hose to support weight of the hose for the motivation of positioning the feeding system above each of the housings for feeding a mold cavity enclosure ([0101-0103]).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified the system as taught by McAndrew in view of Acda with the overhead track as taught by Krassilnikov in order to position the feeding system above each of the housings for feeding a mold cavity enclosure.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER A WANG whose telephone number is (571)272-5361. The examiner can normally be reached M-Th 8 am-4 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alison Hindenlang can be reached on 571-270-7001. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





	/ALEXANDER A WANG/             Examiner, Art Unit 1741                                                                                                                                                                                           



/TIMOTHY KENNEDY/Primary Examiner, Art Unit 1743